Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1-33 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Adams et al. (US 2016/0209443). (“Adams”).
Figures 1-2, 6-8, 17-18, a testing system is shown, see Claim 1], comprising: a housing [Figure 1, a housing 14]; the housing having a hollow interior [Figure 1, a hollow interior 27]; a plurality of electrical testing boards [Figure 1, electrical testing boards is taught, see Claim 1]; wherein the plurality of electrical testing boards are positioned within at least a portion of the hollow interior of the housing [Figures 1, 17, testing boards arrangement is shown]; a socket plate [Figure 1, a socket plate 16]; the socket plate connected to the housing [Figure 1, the socket plate 16 is connected to the housing 14]; a locking mechanism [Figure 1, a locking mechanism 24]; the locking mechanism operably connected to the housing [Figure 1, the locking mechanism 24 is connected to the housing 14] ; an actuating mechanism [Figures 1, 7, an actuating mechanism 22]; the actuating mechanism operably connected to the locking mechanism [Figures 1, 7, the actuating mechanism 22 is connected to the locking mechanism 24]; the actuating mechanism configured to move the locking mechanism between a disengaged position and an engaged position [Figures 1, 7, the actuating mechanism is taught]; a device under test printed circuit board (DUT PCB) [Figure 1, a DUT PCB 18]; the DUT PCB having an upper side and a lower side [Figure 1]; a top stiffener [Figure 1, a top stiffener 130]; the top stiffener attached to the lower side of the DUT PCB [Figure 1, the top stiffener 130 is attached to the lower side of the DUT PCB 18]; wherein when the DUT PCB with attached top stiffener is placed on the socket plate, and the actuating mechanism actuates the locking mechanism to move from the disengaged position to the engaged position, the DUT PCB with attached top stiffener is locked to the housing and an electrical connection is formed between the plurality of electrical testing boards and the DUT PCB [Figure 1, actuating mechanism and locking mechanism is shown and taught].


7.	Regarding claim 11, Adams teaches A testing system [Figures 1-2, 6-8, 17-18, a testing system is shown, see Claim 1], comprising: a housing [Figure 1, a housing 14]; the housing having a hollow interior [Figure 1, a hollow interior 27]; a plurality of electrical testing boards; wherein the plurality of electrical testing boards are positioned within at least a portion of the hollow interior of the housing [Figure 1, electrical testing boards is taught, see Claim 1]; a socket plate [Figure 1, a socket plate 16]; the socket plate connected to the housing [Figure 1, the socket plate 16 is connected to the housing 14]; a locking mechanism [Figure 1, a locking mechanism 24]; the locking mechanism operably connected to the housing [Figure 1, the locking mechanism 24 is connected to the housing 14]; an actuating mechanism [Figures 1, 7, an actuating mechanism 22]; the actuating mechanism operably connected to the locking mechanism [Figures 1, 7, an actuating mechanism 22 is connected to the locking mechanism 24]; the actuating mechanism configured to move the locking mechanism between a disengaged 45position and an engaged position [Figure 1]; a device under test printed circuit board (DUT PCB) [Figure 1, a DUT PCB 18]; the DUT PCB having an upper side and a lower side [Figure 1]; a top stiffener [Figure 1, a top stiffener 130]; the top stiffener attached to the lower side of the DUT PCB [Figure 1, the top stiffener 130 is attached to the lower side of the DUT PCB 18]; wherein when the DUT PCB with attached top stiffener is placed on the socket plate, the upper side of the DUT PCB forms a generally flat upper surface of the testing system [Figure 1, the upper side of the DUT PCB 18 forming a generally flat surface is taught].

8.	Regarding claim 22, Adams teaches A testing system [Figures 1-2, 6-8, 17-18, a testing system is shown, see Claim 1], comprising: a housing [Figure 1, a housing 14]; the housing Figure 1, a hollow interior 27]; a plurality of electrical testing boards [Figure 1, electrical testing boards is taught, see Claim 1]; wherein the plurality of electrical testing boards are positioned within at least a portion of the hollow interior of the housing; a socket plate [Figure 1, Claim 1]; the socket plate connected to the housing [Figure 1, a socket plate 16]; a locking mechanism [Figure 1, a locking mechanism 24]; the locking mechanism operably connected to the housing [Figure 1, the locking mechanism 24 is connected to the housing 14]; an actuating mechanism [Figures 1, 7, an actuating mechanism 22]; the actuating mechanism operably connected to the locking mechanism [Figures 1, 7, the actuating mechanism 22 is connected to the locking mechanism 24]; the actuating mechanism configured to move the locking mechanism between a disengaged position and an engaged position [Figures 1, 7]; a device under test printed circuit board (DUT PCB) [Figure 1, a DUT PCB 18]; the DUT PCB having an upper side and a lower side [Figure 1]; a top stiffener [Figure 1, a stop stiffener 130]; the top stiffener attached to the lower side of the DUT PCB [Figure 1]; wherein the upper side of the DUT PCB is arranged and configured to receive at least one test socket [Figure 1]; wherein when the DUT PCB with attached top stiffener is placed on the socket plate, the upper side of the DUT PCB defines the upper surface of the testing system [Figure 1, the upper side of the DUT PCB 18 defines the upper surface of the testing system].

9.	Regarding claims 2, 13, 24, Adams teaches further comprising a test socket connected to the upper side of the DUT PCB [Figure 1, a test socket 94 connected to the upper side of the DUT PCB 18 is shown].
10.	Regarding claims 3, 14, 25, Adams teaches wherein only one or more test sockets are connected to the upper side of the DUT PCB [Figure 1, test socket 94 shown].
11.	Regarding claims 4, 15, 26, Adams teaches wherein the upper side of the DUT PCB is flat and primarily defines 44the upper surface of the testing system [Figure 1, the upper side of the DUT PCB is shown].
12.	Regarding claims 5, 16, 27, Adams teaches wherein the upper side of the DUT PCB is flat and uninterrupted other than the attachment of one or more testing sockets [Figure 1, the upper side of the DUT PCB is flat and uninterrupted].
13.	Regarding claims 6, 17, 28, Adams teaches wherein the DUT PCB is attached to the housing by connecting to the lower side of the DUT PCB leaving the upper side of the DUT PCB unencumbered by the locking mechanism [Figure 1, the DUT PCB 18 is attached to the housing 14 is shown].
14.	Regarding claims 7, 18, 29, Adams teaches wherein the locking mechanism is positioned below the lower side of the DUT PCB [Figure 1, the locking mechanism 24 is positioned below the lower side of the DUT PCB 18].
15.	Regarding claims 8, 19, 30, Adams teaches a motherboard electrically connected to the plurality of electrical testing boards [Figure 1, a motherboard 96 is connected to the testing board].
16.	Regarding claims 9, 20, 31, Adams teaches a plurality of capsules positioned between the plurality of electrical testing boards and the DUT PCB, wherein the plurality of capsules facilitate electrical connection between the plurality of electrical testing boards and the DUT PCB [Figures 1, 7, capsules 49A shown].
Figure 1, a motherboard 96 is electrically connected to the testing board, capsules 49A is positioned between motherboard 96 and DUT PCB 18].
18.	Regarding claims 12, 23, Adams teaches wherein when the DUT PCB with attached top stiffener is placed on the socket plate, and the actuating mechanism actuates the locking mechanism to move from the disengaged position to the engaged position, the DUT PCB with attached top stiffener is locked to the housing and an electrical connection is formed between the plurality of electrical testing boards and the DUT PCB [Figure 1, the DUT PCB 18 is attached to the stiffener, the actuating mechanism 22 actuates the locking mechanism 24].

19.	Regarding claim 33, Adams teaches A testing system [Figures 1-2, 6-8, 17-18, a testing system is shown, see Claim 1], comprising: a housing [Figure 1, a housing 14]; the housing having a hollow interior [Figure 1, a hollow interior 27]; a plurality of electrical testing components [Figure 1, electrical testing components is taught, see Claim 1]; wherein the plurality of electrical testing components are positioned within at least a portion of the hollow interior of the housing [Figure 1, Claim 1] ; a socket plate housing [Figure 1, a socket plate 16]; housing [Figure 1, a socket plate 16]; the socket plate connected to the housing [Figure 1, the socket plate 16 is connected to the housing]; 48a device under test printed circuit board (DUT PCB) [Figure 1, a DUT PCB 18]; the DUT PCB having an upper side and a lower side [Figure 1]; at least one test socket connected to the upper side of the DUT PCB [Figure 1, the test socket 94 is connected to the upper side of the DUT PCB 18]; wherein other than the connection of the at least one test socket to the upper surface of the DUT PCB, the upper surface of the DUT PCB is generally flat and unencumbered [Figure 1, the connection of the test socket is shown]; a top stiffener [Figure 1, a top stiffener 130]; the top stiffener connected to the lower side of the DUT PCB [Figure 1]; wherein when the DUT PCB is connected to the top stiffener, the DUT PCB is locked into place on the housing, thereby operatively connecting the DUT PCB to the housing [Figure 1, the DUT PCB 18 is connected to the top stiffener 130]; wherein when the DUT PCB is operatively connected to the housing, an electrical connection is formed between the DUT PCB and the electrical testing components [Figure 1, an electrical connection is formed between the DUT PCB 18 and the electrical testing components].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868